Citation Nr: 1724423	
Decision Date: 06/28/17    Archive Date: 07/10/17

DOCKET NO.  13-15 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for sleep apnea. 

2.  Entitlement to service connection for bilateral hearing loss.  

3.  Entitlement to service connection for vertigo.  

4.   Entitlement to service connection for left ankle disability. 

5.  Entitlement to service connection for hives.

6.  Entitlement to service connection for nasal breathing problems.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. Grzeczkowicz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1999 to September 2007. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

The issue of entitlement to service connection for sleep apnea, vertigo, left ankle disability, hives, and nasal breathing problems disabilities are being remanded and are addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran does not have a hearing loss disability in either ear for VA purposes.


CONCLUSION OF LAW

The criteria for the establishment of service connection for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102 , 3.159, 3.303, 3.307, 3.309, 3.385 (2016).





REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The RO provided a notice letter to the Veteran in November 2010.  The content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

VA has also satisfied its duty to assist in the development of the claims.  First, VA satisfied its duty to seek relevant records.  The RO associated the Veteran's service treatment records (STRs), service personnel records (SPRs), private treatment records and VA treatment records with the claims file.  Second, VA satisfied its duty to obtain adequate medical examinations.  VA provided the Veteran an examination for hearing loss in December 2010.  The examination was adequate, as the examiner considered the relevant history of the Veteran's symptoms, provided sufficiently detailed descriptions of any disability, and included clear conclusions with supporting data.  Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that once VA undertakes the effort to provide an examination when developing a claim, even if not statutorily obligated to do so, VA must ensure that the examination provided is adequate).  

The Board finds that the duties to notify and assist the Veteran have been met and that no further action is required prior to rendering a decision on the merits of the claims.  

II.  Law and Regulations 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection requires competent evidence of (1) a current disability; (2) the incurrence or aggravation of a disease or injury during service; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004). 

III.  Bilateral Hearing Loss

A.  Law and Regulations

Service connection for impaired hearing shall only be established when hearing status as determined by audiometric testing meets specified pure tone and speech recognition criteria.  Audiometric testing measures puretone threshold hearing levels (in decibels) over a range of frequencies (in hertz).  Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  The determination of whether a veteran has a disability based on hearing loss is governed by 38 C.F.R. § 3.385.

Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and sensorineural hearing loss becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.102, 4.3. 

B.  Factual Background 

A review of the Veteran's service medical records are silent for complaints or treatment for hearing problems.  On his June 2007 Hearing Conservation Data form, audiometric testing for the Veteran in the right ear was 0 at 500 Hertz, 5 at 1000 Hertz, 5 at 2000, 0 at 3000 Hertz, and 20 at 4000 Hertz.  In the left ear, audiometric testing was 5 at 500 Hertz, 5 at 1000 Hertz, 0 at 2000 Hertz, 0 at 3000 Hertz, and 5 at 4000 Hertz.  

In an October 2010 Statement, the Veteran's wife, W.G., stated that the Veteran had hearing problems and that she had to constantly raise her voice in order for him to hear her.  The Veteran's wife noted that the Veteran had to raise the volume on the radio and the television.  

At a December 2010 VA audiology examination, the Veteran reported bilateral hearing loss that began during service.  The Veteran noted that he had a hard time hearing people who were talking to him.  The Veteran indicated that he was a mortar man in the Marine Corps and as a result he was exposed to noise from small arms, heavy weapons, helicopters, trucks, and amtracks.  The Veteran reported that his post-service employment included working at a call center, retail, and as a cook.  The VA examiner reported that audiometric testing for the Veteran in the right ear was 5 at 500 Hertz, 5 at 1000 Hertz, 5 at 2000, 5 at 3000 Hertz, and 10 at 4000 Hertz.  In the left ear, audiometric testing was 10 at 500 Hertz, 10 at 1000 Hertz, 5 at 2000 Hertz, 5 at 3000 Hertz, and 15 at 4000 Hertz.  The Veteran's Maryland CNC word list speech recognition score was 96 in the right ear and 94 in the left ear.  The examiner diagnosed the Veteran with normal hearing in both ears.  The examiner opined that the Veteran's hearing loss was not caused or the result of an event in-service, specifically the Veteran's in-service noise exposure and acoustic trauma.  
C.  Analysis 

The Veteran contends that he has bilateral hearing loss, for which he should be service-connected.  The relevant evidence in this case consists of the Veteran's service treatment records (STRs), VA audiological examination dated December 2010, and the Veteran, his wife, and his sister's statements.  The December 2010 VA examiner reported that audiometric testing for the Veteran in the right ear was 5 at 500 Hertz, 5 at 1000 Hertz, 5 at 2000, 5 at 3000 Hertz, and 10 at 4000 Hertz.  In the left ear, audiometric testing was 10 at 500 Hertz, 10 at 1000 Hertz, 5 at 2000 Hertz, 5 at 3000 Hertz, and 15 at 4000 Hertz.  The Veteran's Maryland CNC word list speech recognition score was 96 in the right ear and 94 in the left ear.  The examiner diagnosed the Veteran with normal hearing in both ears.  The examiner opined that the Veteran's hearing loss was not caused or the result of an event in-service, specifically the Veteran's in-service noise exposure and acoustic trauma.  

Upon review of the evidence, the Board finds that service connection for bilateral hearing loss is not warranted.  The Board notes that under 38 C.F.R. § 3.385, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 

In the present case, the Veteran's bilateral auditory threshold is not 40 decibels or greater in any frequency between 500Hz and 4000 Hz, or 26 decibels or greater in at least three of the frequencies between 500 Hz and 4000 Hz.  Further, his speech recognition score using Maryland CNC Test is 96 percent in the right ear and 94 percent in the left ear.  The Board notes that the Veteran and his associates, as laypersons, are not competent to diagnose hearing loss in the Veteran, as the definition of hearing loss for VA purposes is by reference to specific audiometric findings that require specialized equipment.  Thus, the Veteran does not have a hearing loss disability for VA purposes as defined under 38 C.F.R. § 3.385  and service connection cannot be granted.

In reaching its conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the Veteran's claim for service connection for bilateral hearing loss, that doctrine is not helpful to the Veteran.  See 38 U.S.C.A § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss is denied.

REMAND

VA is obligated to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A (d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003). 

The Board finds that an examination is necessary to ascertain the nature and likely etiology of the claimed sleep apnea.  The evidence of records establishes that the Veteran has a current diagnosis of sleep apnea.  The Veteran was diagnosed with sleep apnea in January 2010 by Dr. C.D..  The Veteran asserts that his sleep apnea is related to service.  In a lay statement, the Veteran's Marine Corps roommate at Combat Training School, V.N. stated that he noticed the Veteran snoring, waking up, and having trouble breathing.  Additionally, the Veteran's wife and sister provided lay statements that the Veteran snored, had trouble sleeping and frequently woke up during the night since returning home in October 2007.  The Veteran is competent to report observable symptoms and a continuity of symptomatology.  Duenas v. Principi, 18 Vet. App. 512 (2004).  The Board finds that an examination is necessary to ascertain whether the current sleep apnea is related to active service.
Regarding the claim for a vertigo disability, the Board finds that an examination is necessary to ascertain the nature and etiology of the claimed disability.  In an April 2013 VA Form 9, the Veteran raised the issue of entitlement to service connection for vertigo as secondary to his service-connection tinnitus.  On his VA Form 9, the Veteran reported that he had been experiencing dizzy spells since active service and that his tinnitus was so severe that he was always having dizzy spells and that he had to pull over and wait for his equilibrium to normalize to continue driving.  The Veteran was provided a VA tinnitus examination in December 2010.  The December 2010 examiner did not provide an opinion regarding whether the Veteran's vertigo symptoms were caused or aggravated by his service-connected tinnitus.  The Board finds that an examination is necessary to determine the existence and etiology of any current vertigo disability, to include as secondary to his service-connected tinnitus.  

The Board also finds that an examination is necessary to ascertain the nature and etiology of the claimed left ankle disability.  In an April 2013 VA Form 9, the Veteran reported that his left ankle injury was a repetitive strain injury caused by his participation in multiple combat missions and trainings demanded by the Marine Corps.  The Veteran indicated that as a Marine, he conducted activities that created rapid deterioration on his joints and not just normal wear and tear.  Also, in a July 2013 VA Physician Note, the Veteran complained of achy ankles.  The examiner reported that the Veteran had a history of multiple sprains and that his pain was more severe in the morning.  The examiner indicated in his assessment that the Veteran's ankles were likely degenerative joint disease or frozen related to his diabetes mellitus.  As a result, the Board finds that an examination is necessary to determine the existence and etiology of any current left ankle disability.

In regard to the claims for service connection for hives and a nasal breathing problem, the Board finds that an examination is necessary to ascertain the nature and etiology of the claimed disabilities.  In a December 2010 VA Gulf War examination, the examiner opined that the Veteran's hives and nasal breathing problems were less likely than not caused or a result of environmental exposure.  The examiner explained that although hives and nasal breathing problems were frequently a consequence of environmental exposure, in this case there was no specific evidence of supporting environmental causative factor.  Although the examiner provided an opinion regarding a qualifying chronic disability manifested by hives signs or symptoms and a qualifying chronic disability manifested by nasal breathing problem signs or symptoms and the Gulf War presumption of service connection under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317, the examiner did not provide an opinion regarding direct service connection for hives or nasal breathing problem disabilities.  See Combee v. Brown, 34 F.3d 1039, 1042(Fed. Cir. 1994) (holding that a veteran is not precluded from establishing service connection with proof of actual direct causation).  Accordingly, the Board finds that an examination is necessary to determine the existence and etiology of any current hives disability and nasal breathing problem disability. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination by an examiner with appropriate expertise to determine the nature and etiology of sleep apnea.  After reviewing the record and examining the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not that any current sleep apnea either began during or is otherwise related to active service.  A complete rationale for any opinion offered should be provided.

2.  Schedule the Veteran for a VA examination by an examiner with appropriate expertise to determine the nature, extent, and etiology of his claimed vertigo.  After reviewing the record and examining the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not that the Veteran's vertigo, which is characterized by dizzy spells, had its clinical onset in service or is otherwise related to service, or was caused by or chronically worsened by the Veteran's service-connected tinnitus.  A complete rationale for any opinion offered should be provided.

3.  Schedule the Veteran for a VA examination by an examiner with appropriate expertise to determine the nature and etiology of any left ankle disability that may exist.  After reviewing the record and examining the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not that any current left ankle disability either began during or is otherwise related to active service.  A complete rationale for any opinion offered should be provided.

4.  Schedule the Veteran for a VA examination by an examiner with appropriate expertise to determine the nature, extent, and etiology of his claimed hives disability.  After reviewing the record and examining the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not that any current hives disability either began during or is otherwise related to active service.  A complete rationale for any opinion offered should be provided.

5.  Schedule the Veteran for a VA examination by an examiner with appropriate expertise to determine the nature, extent, and etiology of his claimed nasal breathing disability.  After reviewing the record and examining the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not that any current nasal breathing problems disability either began during or are otherwise related to active service.  A complete rationale for any opinion offered should be provided.

6.  Thereafter, readjudicate the issues remaining on appeal.  If the benefits sought on appeal remain denied, issue a supplemental statement of the case and provide the Veteran and his representative with an opportunity to respond.  Then return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
THOMAS H. O'SHAY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


